El Juez Asociado Señor Santana Becerra
emitió la opinión del Tribunal.
La peticionaria “El Imparcial, Inc.”, acudió a la Sala de San Juan del Tribunal Superior en demanda de una orden preliminar de injunction, y luego permanente contra los aquí demandados. Alegó bajo juramento que se dedica a la im-presión y venta del periódico “El Imparcial” que circula dia-riamente en y fuera de Puerto Rico, con oficinas, redacción, talleres y maquinarias ubicados en el edificio núm. 450 de la Calle Comercio esquina a Nolasco Rubio de la ciudad de San Juan y que la demandada Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, Local No. 901, es una organización obrera de acuerdo con la Ley Nacional de Rela-ciones del Trabajo y con las leyes del trabajo de Puerto Rico, siendo los demandados Frank Chávez, Federico Virella, Jaime *167Amador y otras personas desconocidas, los oficiales o agentes en Puerto Rico de dicha organización obrera, y los co-deman-dados José Gil de Lamadrid, Humberto Trías, Pablo Ojeda, Roberto Agrinsoni, Frank Montoya, Cruz Roque Vicéns, Esli González, Eddie Yélez, Joaquín Oliveras y Rafael López Ce-pero, personas que han intervenido específicamente en los hechos que luego se exponen en la petición; que el 24 de mayo de 1960 la organización obrera demandada decretó un paro general o huelga del personal que integra la redacción del pe-riódico “El Imparcial”, habiendo acatado dicha orden de huelga 16 empleados de la peticionaria miembros de su redac-ción, de un total de 44 miembros, y que la demandada invocó para decretar dicho paro o huelga el haberse despedido a un miembro de la mencionada redacción del periódico.
La cuestión en litigio requiere que expongamos detallada-mente los hechos que alegó la peticionaria como fundamentos para que se decretara un injunction, a saber: que la organi-zación obrera demandada, por sus oficiales, empleados y agentes, y las personas mencionadas han cometido, o partici-pado en, o incitado a otros a cometer, actos de violencia, y con-tinuaban haciéndolo, tales como el mantener ininterrumpida-mente “piquetes” en masa frente por frente a la entrada principal del edificio del periódico “El Imparcial” y en la puerta posterior, en tal forma que han impedido e impedían la libre entrada a las dependencias de la peticionaria, y los inte-grantes de dichos “piquetes” usaban frecuentemente un len-guaje soez y ofensivo, insultante a la moralidad, honradez e integridad de los empleados, funcionarios y agentes de la peti-cionaria, provocándolos con epítetos injuriosos y desafiándo-los a contender a través de la fuerza y la violencia, estando tales “piquetes” en su mayoría formados por personas que no eran miembros o empleados de la demandada y extrañas al cuerpo de empleados de la peticionaria; el haber creado los demandados durante el mantenimiento de dichos “'piquetes” un clima de violencia y de ataque tanto contra los directores y empleados de la peticionaria como contra el público que ha *168pretendido entrar en sus dependencias, y que por razón de dicho clima de violencia creado por la demandada y sus direc-tores, asociados y sostenedores, ocurrieron frente al edificio de la empresa una serie de actos violentos que se enumeran, consistentes de agresiones personales de los demandados rea-lizadas en distintas fechas y momentos, a empleados de la peticionaria. Igualmente, que durante el mantenimiento de dichos “piquetes” la organización obrera demandada actuando' a través de sus oficiales, agentes y miembros, y personas ex-trañas pero obedeciendo instrucciones de la misma, han come-tido en distintas fechas actos de violencia que se detallan frente a la empresa en perjuicio de la propiedad e intereses de la peticionaria, sus oficiales y empleados; que en adición a los actos de violencia mencionados la organización obrera por sus oficiales y agentes, y los otros demandados, continuaban cometiendo, participando e incitando a que se cometieran nue-vos acometimientos y agresiones contra los oficiales y emplea-dos de la peticionaria y daños contra la propiedad y por iguales medios ilegales y por otros tales como la amenaza de causar grave daño corporal a dichos empleados y sus fami-liares, han impedido e impedían que los empleados de la peti-cionaria que nada tienen que ver con la huelga y que deseaban y trataban de entrar a su trabajo se arriesgaran a hacerlo ante el temor de recibir daño corporal o hasta la muerte; que tal estado de violencia ha impedido e impedía que la peticiona-ria pudiera continuar redactando, imprimiendo y distribu-yendo el periódico, siendo el monto de las pérdidas que se le estaban ocasionando de no menos de $2,500 diarios; que los demandados amenazaban con continuar cometiendo actos de violencia y existía toda razón para creer que dichos actos de violencia continuarían cometiéndose a menos que se impi-dan mediante acción judicial; que la peticionaria ha sufrido y se halla sufriendo debido a la conducta ilegal de los deman-dados y por la intimidación, amenaza y coacción, no solamente de ellos sino de personas extrañas reclutadas por ellos, daños sustanciales e irreparables; que la conveniencia estaba a *169favor de que se decretara el injunction ya que resultaría en mayor perjuicio para la peticionaria su negativa en compara-ción al que pudieran sufrir los demandados de decretarse el mismo, y que la demandante carecía de otro recurso en ley adecuado y eficaz como el remedio solicitado.
Aparte de los hechos expresados, 3 a peticionaria alegó haber gestionado la intervención del Servicio de Conciliación del Departamento del Trabajo, habiéndose negado la organi-zación demandada a someterse a conciliación, y alegó también, lo que constituye el nervio de la cuestión que está ahora ante nos en este recurso, que los funcionarios públicos encargados fie proteger la propiedad de la peticionaria y la persona de sus oficiales y empleados, no obstante haberse esforzado por evitar dichos actos de violencia no han podido ni pueden ofre-cerle adecuada y total protección. A tono con las anteriores alegaciones solicitó del tribunal que decretara un injunction contra los demandados prohibiendo realizar los actos de vio-lencia expuestos y todo otro acto de amenaza, intimidación o coacción contra los empleados de la peticionaria, su propiedad o la propiedad usada por ella, y contra personas y clientes que visiten sus dependencias; emplear propaganda o cualquier medio insultante a la moralidad, honradez e integridad de sus empleados, funcionarios y agentes que deseaban seguir en sus cargos, así como el establecer y mantener “piquetes” de ma-nera tal que obstruyan la libre entrada y salida de sus depen-dencias y que no sean pacíficos y congruentes con los derechos que pudieran ejercer los demandados conforme a la ley; en una disputa obrera.
Citadas las partes para una vista celebrada el 15 de junio de 1960, en dicha fecha los demandados radicaron una contes-tación admitiendo algunos hechos y negando, por falta de información, los actos de violencia alegados. Levantaron en-tre otras defensas afirmativas la falta de jurisdicción del tribunal para entender de este asunto, y que los actos alegados, de haberse cometido, fueron cometidos o incitados por otra organización obrera, quien sería la responsable de dichos *170actos. En torno a este planteamiento los demandados solici-taron permiso para radicar, y sometieron con la contestación, una demanda contra tercero alegando que de ser cierto lo expuesto por la peticionaria, la única responsable sería la tercera demandada Seafarers International Union of North America, suplicando que se ordenara a ésta contestar las alegaciones contenidas en la petición de injunction y que se dictara sentencia haciéndola responsable. En una moción para desestimar por falta de jurisdicción, alegó la organiza-ción obrera demandada, llamándose a sí misma Tronquistas, que ella representaba a empleados de la peticionaria que esta-ban en huelga enfrascados en una disputa obrera en relación con el despido ilegal del empleado Jesús Rodríguez Benitez por motivo de su afiliación y sus actividades a favor de los Tron-quistas demandados, y que este despido ilegal estaba siendo investigado por la Junta Nacional de Relaciones del Trabajo; que la propia peticionaria había radicado cargos en la Junta Nacional de Relaciones del Trabajo contra los alegados actos de violencia como violaciones del estatuto federal que estaban siendo investigados por la oficina regional de la Junta; que la peticionaria tenía un remedio adecuado y eficaz en derecho para evitar dichos actos de violencia a través de la Junta Na-cional de Relaciones del Trabajo, y que durante el curso de la huelga de los Tronquistas la Asociación de Fotógrafos, Cama-rógrafos y Técnicos de Prensa de Puerto Rico, representante acreditada de los empleados del departamento fotográfico de “El Imparcial” se unió a la huelga y dicha Asociación había radicado en la Junta Nacional de Relaciones_del Trabajo car-gos contra la peticionaria alegando que ésta se negaba ilegal-mente a negociar con ella. Copias de los cargos mencionados radicados por una y otra parte ante la Junta Nacional se unieron al expediente.
El récord taquigráfico de los procedimientos que tuvieron lugar en la vista celebrada demuestra, en cuanto a la de-manda de tercero, que la Sala sentenciadora dispuso que dicha demanda de tercero no procedía en ese estado del procedí-*171miento porque ello obligaría a citar a la tercera parte y per-mitirle sus alegaciones lo que le quitaría el carácter suma-rísimo que tenía la vista de injunction preliminar, y reservó a los demandados cualquier derecho que tuvieran a levantar esta cuestión si el caso iba a una vista sobre injunction per-manente. La Sala, no obstante, expresó que si de la prueba surgía que terceras personas ajenas a los demandados eran los causantes de esos actos, la petición habría que deses-timarla. (1)
En lo que respecta a la cuestión jurisdiccional, la posición de los demandados durante la vista fue al efecto de que la Junta Nacional de Relaciones del Trabajo era el orga-nismo específicamente dispuesto por el Congreso para resolver disputas obreras aunque luego admitieron que si dicha Junta Nacional de Relaciones del Trabajo no asumía jurisdicción, la peticionaria podría tener derecho a acudir al Tribunal Superior alegando que carecía de un remedio adecuado. La Sala sentenciadora desestimó dicho planteamiento jurisdiccional. Los demandados-recurridos no han insistido ante nos en la falta de jurisdicción de la Sala sentenciadora para conocer de este asunto, pero estando en ello envuelta nuestra propia jurisdicción también, diremos sin mayor argumentación que habiéndose alegado y, todavía más, probado sin lugar a dudas la comisión de actos ilegales de fuerza y violencia, aun cuando lo fueran en el curso de una disputa obrera y aun cuando la empresa peticionaria cae bajo la Ley Nacional de Relaciones del Trabajo, la jurisdicción del Tribunal Superior, que correc-tamente asumió, está ampliamente sostenida. Véanse: Allen-*172Bradley Local v. Board, 315 U. S. 740; Hotel Employees v. Sax Enterprises, 358 U. S. 270, pág. 271; Youngdahl v. Rainfair, Inc., 355 U. S. 131, págs. 137, 138; Auto Workers v. Wisconsin Board, 351 U. S. 266, págs. 272-274; United Workers v. Laburnum Corp., 347 U. S. 656, págs. 663-665; Garner v. Teamsters Union, 346 U. S. 485, pág. 488; Automobile Workers v. O’Brien, 339 U. S. 454, pág. 459. Y véase: Truax v. Corrigan, 257 U. S. 312. Cf:—Plumbers’ Union v. Door County, 359 U. S. 354, pág. 357 (escolio 5) ; San Diego Unions v. Garmon, 359 U. S. 236, págs. 247-248 y escolio 6; De Veau v. Braisted, 363 U. S. 144, págs. 147, 151-152; Automobile Workers v. Russell, 356 U. S. 634, pág. 640; Weber v. Anheuser-Busch, Inc., 348 U. S. 468, págs. 476-477; Labor Board v. Rice Milling Co., 341 U. S. 665, pág. 672; Building Service Union v. Gazzam, 339 U. S. 532, pág. 537; Auto Workers v. Wisconsin Board, 336 U. S. 245, págs. 252-253; Drivers Union v. Meadowmoor Dairies, Inc., 312 U. S. 287, págs. 292-295. Teamsters Union v. Vogt, Inc., 354 U. S. 284, pág. 289. Véanse además las siguientes decisiones de cortes estatales: Southern Bus Lines v. Amalgamated Ass’n. etc. (Miss.), 38 So.2d 765, pág. 770; General Bldg. C. Ass’n. v. Local Unions Nos. 512, etc., (Pa.) 87 A.2d 250, págs. 254-255, y Anotación en 32 A.L.R.2d 829; McCarroll v. Los Angeles County Dist., etc., (Cal.), 315 P.2d 322, pág. 332, cert. denegado, 355 U. S. 932; Lindsay v. Teamster Union, 97 N.W.2d 686, (N.D.) págs. 693-694; Taylor Fibre Co. v. Textile Workers Union of America, (Pa.) 151 A.2d 79, págs. 81-82; Minor v. Building & Construction Trades Council, (N.D.) 75 N.W.2d 139, págs. 144-147; McLean Distrib. Co. v. Brewery & Bev. Drivers, etc., (Minn.) 94 N.W.2d 514, págs. 520-521, cert. denegado, 360 U. S. 917. Esas autoridades reafirman incuestionablemente el principio de que las activi-dades ilegales de violencia, aun cuando ocurrieren en el curso de una legítima disputa obrera cubierta por la legislación federal de relaciones del trabajo, no caen dentro de la esfera de dicha legislación ni están protegidas por la misma, siendo *173de primordial incumbencia de las autoridades locales el man-tenimiento del orden y de la seguridad pública.
Vayamos a los méritos. Por la Ley núm. 50 de 4 de agosto de 1947, 29 L.P.R.A. sees. 101-109, la Asamblea Legislativa de Puerto Rico privó a los tribunales de justicia de facultad para conceder injunctions en los casos que envuelvan o que surjan de una disputa obrera, salvo de la manera res-trictivamente permisible en dicha Ley. (2) En el artículo 2 se le negó a los tribunales jurisdicción para conceder un injunction preliminar o permanente o una orden de entredicho prohibiéndole a una persona o personas participantes o inte-resadas en una disputa obrera realizar individual o concer-tadamente, entre otros, los siguientes actos: (a) Cesar en la ejecución o rehusar ejecutar cualquier trabajo o continuar en cualquier relación de empleo; (b) Hacerse miembro o conti-nuar como miembro en cualquier organización obrera; (c).; (d).; (e) Dar publicidad a la existencia o a los hechos envueltos en cualquier disputa obrera, bien sea anunciando, hablando, patrullando o por cualquier otro me-dio que no envuelva fraude o violencia; (/) Reunirse pacifica-mente para actuar o para organizarse o para actuar en pro *174de sus intereses en una disputa obrera; (g) . . (h) . . (i) Acordar con otras personas el hacer o no hacer los actos anteriormente especificados; y (j) Aconsejar, urgir o de otro modo promover o inducir sin fraude ni violencia los actos anteriormente especificados.
De acuerdo con el artículo 5 de la Ley núm. 50, ningún tribunal tendrá jurisdicción para expedir un injunction en un caso que envuelva o que surja de una disputa obrera contra persona o personas participantes o interesadas en dicha disputa, excepto después de oir el testimonio de testigos en corte abierta en apoyo de alegaciones hechas bajo juramento y a menos que el tribunal haga todas las siguientes conclusiones de hecho:
(a) que se ña amenazado cometer y se cometerán actos de fraude o violencia, a menos que se impidan o se han cometido y continuarán cometiéndose dichos actos a menos que se impidan pero no se expedirá ningún injunction ni orden de entredicho temporal con motivo de amenaza o acto alguno de fraude o vio-lencia excepto contra la persona o personas o la asociación u organización que hiciere la amenaza o cometiere el acto de fraude o violencia o que realmente autorizare dicho acto después de tener conocimiento real del mismo;
(ó) que habrán de resultar daños sustanciales e irreparables a la propiedad física del querellante;
(c) que en cuanto al remedio solicitado para cada alegación resultaría mayor perjuicio para el querellante negándosele el remedio que el que habría de resultar para los querellados si se concediera el remedio;
(d) que el querellante no tiene ningún otro recurso adecuado en derecho; y
(e) que los funcionarios públicos encargados del deber de proteger la propiedad del querellante no pueden o no están dis-puestos a proporcionar la protección adecuada.
Después de oir prueba, toda ella aportada únicamente por la parte peticionaria, la Sala sentenciadora halló satisfacto-riamente probado que entre la empresa y algunos de sus em-pleados surgieron disputas en relación con el contrato de trabajo de los mismos y que dichas disputas culminaron en *175una huelga que declararon dichos empleados comenzada el 24 de mayo del corriente año; que como parte de las activida-des huelgarias se establecieron “piquetes” frente al edificio ocupado por la peticionaria desde esa fecha los cuales se habían mantenido sin interrupción, estando dichos “piquetes” compuestos por empleados de ella y por personas identificadas como miembros o afiliados de la organización obrera deman-dada conocida como Unión de Tronquistas, y más tarde por personas identificadas como miembros o afiliados de otra unión obrera conocida como Seafarers International Union y que como resultado de la huelga y de los “piquetes” estableci-dos el periódico “El Imparcial” dejó de publicarse desde el 30 de mayo hasta el 13 de junio de 1960 en que se reanudó la publicación con un número reducido de páginas. Concluyó la Sala sentenciadora, por la prueba practicada, que de los “piquetes” y de personas simpatizadoras con el movimiento huelgario individualmente aquí demandadas surgieron inci-dentes tales como agresiones a empleados de la peticionaria, insultos al Director de la empresa, daños a una ventana del local ocupado por dicha empresa y daños a un automóvil- del Director y que en ocasiones se trató de impedir y se impidió la entrada al edificio de empleados de la peticionaria que habían permanecido en el trabajo; se les insultó y se les destruyó la comida que en ocasiones desde fuera se les había enviado. También se trató de impedir en ocasiones la entrada al edi-ficio de personas que han tenido negocios con la peticionaria y con otras entidades y personas ocupantes de dicho edificio. A los oficiales policíacos allí destacados se les había dirigido en ocasiones insultos y provocaciones.
Por otra parte fue de opinión la Sala sentenciadora que la policía había prestado protección a la peticionaria y cuidado del mantenimiento del orden frente y en los alrededores del edificio ocupado por “El Imparcial”; que en las ocasiones en que se efectuaron agresiones o daño a la propiedad la policía procedió pronta y eficazmente “arrestando a las personas cul-pables y sometiéndolas a la acción judicial” y que la gestión *176policíaca fue efectiva en cuanto permitió la reanudación de la publicación y distribución del periódico y en cuanto a que los actos individuales de violencia se habían reducido consi-derablemente. Finalmente concluyó que los actos de violen-cia ocurridos últimamente [el fallo del Tribunal Superior fue dado en 17 de junio de 1960] no lo fueron contra la peti-cionaria y sí entre miembros y afiliados de la Unión de Tron-quistas y la referida unión de marinos. Ante esas conclu-siones resolvió la Sala sentenciadora que aun cuando los hechos probados cumpliesen los requisitos (a), (b), (c) y id) antes transcritos del artículo 5 de la Ley 50 de 1947, la prueba no había establecido el requisito del apartado (e), y se de-claró sin jurisdicción en los méritos para conceder el injunction preliminar solicitado.(3) Contra ese fallo la peticiona-ria interpuso el presente recurso ante nos a tenor de las dis-posiciones especíales del artículo 8 de la referida ley.
Pero antes de que consideremos los méritos del fallo recurrido, es preciso disponer de un aspecto previo del caso, también jurisdiccional, sobre el cual la Sala sentenciadora no hizo conclusión ni se manifestó en forma alguna, y el cual tampoco ha sido discutido ante nos por las partes. Nos refe-rimos a la disposición contenida en el artículo 6 de la Ley 50 al efecto de que: “ [N] o se concederá ninguna orden de entre-dicho o recurso de injunction a ningún querellante que haya dejado de cumplir con cualquiera de las obligaciones fijadas por las leyes envueltas en la disputa obrera en cuestión, o que haya dejado de realizar todo esfuerzo para el arreglo de dicha disputa obrera mediante negociación, intervención del Servi-cio de Conciliación y arbitraje voluntario.” Como podrá verse, la anterior disposición constituye un impedimento *177absoluto para la concesión de un injunction en casos de dispu-tas obreras a menos que el querellante haya asumido la actitud conciliadora y realizado los actos que se especifican para arreglar la disputa. En torno a igual disposición con-tenida en la Ley Norris-LaGuardia, 29 U.S.C.A. see. 108, ha existido desde un principio un conflicto de criterio entre las cortes en cuanto a si la misma se aplica o no se aplica cuando se trata de la comisión de actos ilegales de violencia. De ser aplicable tal disposición en los casos en que el remedio se solicitare basado en la comisión de actos de violencia, no bas-taría con que el tribunal hiciera todas las conclusiones de hecho dispuestas en el artículo 5. Aún estaría impedido de conceder el remedio de no haberse probado el hecho de que la parte que lo solicita ha realizado todo esfuerzo para el arre-glo de la disputa mediante negociación, conciliación y arbi-traje voluntario. El Tribunal Supremo de Estados Unidos en Brotherhood of Railroad Trainmen v. Toledo, P. & W. R. Co., (1944) 321 U. S. 50, casi no deja lugar a dudas de que la referida disposición de la Ley Norris-La Guardia, igual al artículo 6 de la nuestra, se aplica, y debe cumplirse con la misma para la concesión de un injunction aun en aquellos casos en que se invoque la comisión de actos ilegales de vio-lencia. (4) Sin embargo, esta decisión reconoce que puede haber excepciones en que el remedio sea concedido sin que el peticionario haya cumplido con dicho requisito. En cuanto a cuáles puedan ser tales excepciones y la extensión o el grado en que las gestiones de arreglo deban realizarse, según las *178circunstancias en cada caso, no está claramente sentado. Para una discusión del problema en diversos aspectos véanse la Anotación en 150 A.L.R. 819, que sigue al caso de Brotherhood of R. Trainmen v. Toledo, etc. y casos citados en la misma. Véase también J. B. Michael & Co. v. Iron Workers Local, etc., (1959) 173 F. Supp. 319, págs. 325-326.
La prueba ante nos demuestra (Récord págs. 12-20) que el primero de junio de 1960, después de varios días de haberse decretado la huelga y de haberse estado cometiendo actos de violencia y antes de iniciarse el presente recurso en junio 9, la peticionaria requirió personalmente los servicios del Director del Negociado de Conciliación y Arbitraje Sr. Adolfo D. Collazo tratando de buscar una solución a este conflicto obrero; que el Sr. Collazo se comunicó con el Sr. Chávez re-presentante de la Unión de Tronquistas y le invitó a una reunión para el día 2 de junio a la cual comparecieron tres representantes de esta organización obrera y comparecieron representantes de la peticionaria; que además había otro con-ciliador del Departamento del Trabajo y que la reunión no cumplió los objetivos para los cuales se citó porque los repre-sentantes de la Unión se retiraron alegando que “El Impar-cial” no había comparecido de buena fe porque había radicado un cargo contra la Unión; que el conciliador les informó que debían hacer todos los esfuerzos por tratar de resolver el problema y alguien, en representación de la empresa, también manifestó que discutiendo el problema podría llegarse a un acuerdo. Los representantes de la Unión se levantaron para retirarse y el Ledo. González en representación de la peticio-naria les invitó a que continuaran la reunión, que posible-mente podría resolverse el problema discutiéndolo; que la representación de la peticionaria también les pidió que for-mularan sus demandas y dijeran lo que deseaban y que a esto los representantes de la Unión insistieron en retirarse y se retiraron. Los últimos que se retiraron del local donde se celebraba la reunión fueron los representantes de “El Imparcial”.
*179Asumiendo nosotros ahora la posición, a tono con el espí-ritu restrictivo de la Ley 50 contra la concesión de injunctions en este tipo de casos, que el artículo 6 de la misma se aplica por igual en aquellos casos en que se imputa como motivo para solicitar el remedio la comisión de actos de violencia, y que por lo tanto ha de darse cumplimiento a lo dispuesto en dicho artículo 6 como condición previa a que se decrete un inter-dicto, y sin que se entienda que estamos ahora expresando criterio en cuanto a cuál sería la posición a ser asumida en otras circunstancias, o de estar envueltas en la disputa obrera relaciones obrero-patronales de otra naturaleza, diremos, a los efectos de este caso y del injunction preliminar solicitado, que el récord demuestra que la peticionaria cumplió sustan-cialmente con las gestiones de conciliación y arreglo de la disputa requeridas por el artículo 6 de la Ley 50. Dispuesto de este aspecto del caso, pasaremos a considerar el fallo dado por el Tribunal Superior.
Según dijimos antes, la Sala sentenciadora se pro-nunció sin jurisdicción por entender que no se había probado el requisito dispuesto bajo el apartado (e) del artículo 5, “Que los funcionarios públicos encargados del deber de pro-teger la propiedad del querellante no pueden o no están dis-puestos a proporcionar la protección adecuada.” La recu-rrente no arguye que la policía no estuviera dispuesta a ofrecerle protección y, obviamente, el récord no demostraría lo contrario, pero sí sostiene que no obstante el deseo y propó-sito de los agentes de orden público en tal sentido, la evidencia demostró que no podían brindar una protección completa y adecuada.
El Oficial de la Policía Capitán Luis M. Pérez declaró sobre varias agresiones y actos de violencia que él presenció cometidos en distintas ocasiones por los demandados Humberto Trías, Cruz Roque Vicens y José Gil de Lamadrid en las personas de empleados de la peticionaria sin que hubiera provocación por parte de éstos, algunas de dichas agresiones efectuadas en la entrada misma del edificio de “El Impar-*180cial”. Ocurrían en la cercana presencia de los agentes del orden público y sus oficiales, y no obstante el arresto inme-diato de los infractores, a veces se repetían por las mismas personas. Identificó a otros demandados como personas que intervenían en el movimiento huelgario y lo dirigían, y dijo que pertenecían a la Unión de Tronquistas. El testigo de-claró sobre expresiones insultantes que surgían del “piquete" tales como “Ayuso, asesino, cobarde, mataste a Aguilita, sal de ahí, sal para afuera” y otras frases, expresiones éstas vertidas frente a la entrada del edificio. Además de los inci-dentes de violencia que relató el oficial manifestó tener cono-cimiento de la ocurrencia de otros que no presenció personal-mente. Formaban “piquetes” empleados de la peticionaria y personas que no lo eran. Frecuentemente se usaban altopar-lantes, con más frecuencia cuando había empleados en el interior del periódico. Los “piquetes” se mantenían conti-nuamente las 24 horas de día y de noche. A preguntas del abogado de los demandados el Capitán Pérez declaró:
“P. Capitán Pérez, ¿no es un hecho que durante la huelga cuando la violencia estaba ocurriendo, en una ocasión habían tanto como 200 ó más “piquetes” de la S.I.U. en el área donde la violencia ocurría? R. Eran más o menos tantos como los tronquistas, si los tronquistas tenían gente, una noche encontré como más o menos más de 50 que vinieron desde Ponce. Cuando les pregunté de qué sitio eran me dijeron yo soy de Ponce. P. ¿Usted sabe de dónde venían los “piquetes” del S.I.U.? R. De diferentes sitios, de Santurce, habían americanos, dos, tres o más. P. Marinos regulares. Durante este período de tiempo cuando habían 200 ó 300 “piquetes” de la S.I.U. pre-sentes y un número parecido de los tronquistas, ¿no es un hecho que en algunas ocasiones pudo haber 100 ó 200 policías en ese momento? R. Nunca tuvimos 200 policías.” <
El testigo describió hasta un máximo de 63 policías desple-gados en distintos sitios del área. Luego dijo que al pre-sente la gente entraba y salía del edificio de “El Imparcial” sin que nadie los parara y que el periódico se estaba impri-miendo y se vendía en las calles. También expresó, a pre-*181guntas de la peticionaria, que las agresiones que presenció se habían cometido antes de establecerse los “piquetes” de la S.I.U. y nunca vio que los miembros de esta unión atacaran a los empleados de la empresa. Ultimamente había habido problemas entre la S.I.U. y los Tronquistas y en su concepto el clima que prevalecía en los alrededores de “El Imparcial” no era normal.
El Teniente Primero Alejandro Oliveras, Comandante del Distrito de San Juan, se manifestó así después de mencionar varias agresiones y actos de violencia por parte de los “pi-quetes” contra empleados de la empresa, y provocaciones desde los “piquetes” frente al periódico, llamando a su dueño “criminal, abusador” y otras cosas por el estilo, algunas veces hechas por altoparlantes:
“P..¿Y dígame, teniente, podría usted indicar cuál ha sido el clima que ha prevalecido en los alrededores de El Imparcial con motivo de esta conducta por parte de estos piqueteadores, de violencia y provocación? R. Ha prevalecido un clima de ten-sión muy pronunciada debido a los incidentes que se suscitaron allí con muchísima frecuencia. P. ¿Cuántos policías había allí, más o menos, o hay? ... R. Hubo veces que hubo cuarenta o cincuenta hombres, otras veces hubo más, porque el sitio a cubrir donde se suscitaban estos incidentes era un sitio bastante amplio. Es más, la policía se veía imposibilitada de prevenir, hasta donde fuera posible, estos incidentes. P. Y mi pregunta ahora es la siguiente: si a pesar de los miembros de la policía en ese sitio, ¿cómo era posible que se suscitaran estas agresiones y provoca-ciones ? R. La situación era tan dispersa que nosotros humana-mente no podíamos dar la protección que necesariamente se me-recía el sitio y las personas allí. P. ¿Es ésta la misma situación que prevalece en el presente? R. Todavía.”
Explicó el Teniente que estos actos habían surgido frente a la entrada de “El Imparcial” muy cerca de la misma, en la calle Comercio, en la Avenida Fernández Juncos, en la Calle Nolasco Rubio, o sea en los alrededores del edificio que da a cuatro calles. En cuanto al libre acceso al edificio manifestó el testigo que habían surgido un número de incidentes y relató *182la ocasión en que acompañando él a dos personas que deseaban ir a una agencia de cobros situada en dicho edificio el deman-dado Humberto Trías le gritó en alta voz delante del público, :y lo repitió por distintas veces, que él (el Teniente) era el .rompehuelga número uno de “El Imparcial”. Tales inciden-tes se repitieron con distintas personas que fueron a entrar a oficinas que nada tenían que ver con el periódico. En los '“piquetes” de donde surgieron las agresiones y provocaciones habían empleados de “El Imparcial” pero en su mayoría eran de la Unión de Tronquistas. Al momento de la vista del caso aún se mantenían las 24 horas del día. Reafirmó que no conocía de agresiones hechas por la otra unión a los empleados de la peticionaria, “sino más bien ha habido agresiones de parte de los tronquistas para empleados de El Imparcial y para los piqueteadores de los Seafarers”.
A preguntas del abogado de los demandados expresó el Teniente Oliveras que ellos trataron de limitar los “piquetes” de una y otra parte a un número de diez después que la situa-ción se puso muy tensa, que nunca hubo como 100 “piquetes” de la S.I.U. y lo sucedido era que de una y otra parte se había arremolinado el pueblo; hubo veces de haber más de 500 per-sonas detrás de los piquetes de los tronquistas cerca de la entrada. En el otro extremo en la Avenida Fernández Juncos fuera del territorio de “El Imparcial” donde estaba la otra unión nunca hubo ni la cuarta o quinta parte de ese número. Después de referirse a varios demandados como personas que intervenían en la huelga, dijo el testigo que estas personas se confundían con un gentío enorme que allí había y que luego hubo que tomar medidas para desalojar el sitio. A la policía se le lanzaron tres bombas “Molotov” que estallaron en el mismo sitio en que estaban los agentes tratando de establecer el orden. No pudieron determinar quiénes lanzaron esas bombas. También describió el Teniente Oliveras la situación de provocaciones, amenazas e insultos desde el “piquete” al periódico y a las personas que se mantenían dentro. El de-mandado Gil de Lamadrid exhortaba al público subido en la *183capota de una guagua en forma tal que si veían entrar un rompehuelga tomaran la acción que fuera necesaria, y que en cuanto a la policía, que ya ellos sabían lo que tenían que hacer. Otro exhortaba al público a que impidieran por cualquier medio la entrada de alguna persona al periódico. El demandado Ojeda gritaba por los amplificadores que los oficiales de la policía estaban cogiendo dinero de “El Imparcial”, y repitió esa frase en presencia de un magistrado, y en presencia del mismo magistrado manifestó que tenían que ganar esa huelga contra todos los imposibles aunque haya que derramar sangre. Uno de los “piquetes” miembro de la Unión de Tronquistas de nombre Angel Luis Vélez ofreció $1,000 ante un grupo de personas porque mataran al testigo, Teniente Oliveras. Re-lató que en su presencia el demandado Trías Conde causó daños al automóvil del Director Sr. Ayuso, hundiéndole la capota con una piedra como de diez libras de peso.
El Comandante Benigno Soto, a cargo de la fuerza poli-cíaca del área metropolitana, declaró a preguntas de la peti-cionaria :
“P. ¿Podría usted indicar cuál era el ambiente que preva-lecía o prevalece allí alrededor de El Imparcial? R. Bueno, un ambiente . . . . , está alterado allí el ambiente, no es normal; es anormal el ambiente. P. ¿Conforme a la apreciación que usted ha hecho de ese ambiente anormal alrededor de El Imparcial, considera usted, por su experiencia policíaca que puede la em-presa El Imparcial desenvolver su negocio normalmente? R. No señor, yo creo que no. P. Usted ha hablado de varias agresio-nes ya de que usted ha tenido conocimiento. Mi pregunta es la siguiente: ¿Ha habido vigilancia policíaca en todo ese movi-miento obrero en los alrededores de El Imparcial? R. Bueno, los alrededores inmediatos, los alrededores sí, pero fuera de ese ámbito no. Muy poca. P. ¿Cómo se explica usted que hayan ocurrido agresiones personales en los alrededores de El Imparcial no obstante haber esa vigilancia que han mantenido ustedes? R. Bueno, nosotros no podemos desglosarnos en forma tal que podamos dar una protección adecuada a las personas allí. Hay veces que esas agresiones ocurren fuera del ámbito donde estar-mos nosotros trabajando. P. ¿O sea que a veces ocurren tan *184súbitamente que le es imposible a ustedes evitarlas? R. Tam-bién ocurren súbitamente, a pesar de estar nosotros, y no pode-mos evitarlas. Nosotros a veces tenemos que aguardar que el suceso ocurra porque no podemos intervenir con las personas a menos que hayan cometido un delito en nuestra presencia . . . P. ¿Debido a este estado y este clima de violencia que ha preva-lecido en ese sitio, no es cierto, comandante, que se ha obstaculi-zado la libre entrada allí, no solamente ya a la redacción del Imparcial sino a los mismos ocupantes del edificio? R. Sí se-ñor . P. ¿ Cree usted que ha cesado esa amenaza, ese peli-gro de atentado contra la propiedad y contra las personas em-pleadas en El Imparcial? R. Actualmente no ha cesado”
A preguntas en inglés del abogado de los demandados, el Comandante Soto declaró (preferimos no traducir) :
“Q. At any time during the strike, have you ever stated to any of your superiors, or anyone else, that the police were not able to take care of the strike situation at El Imparcial? A. Well, we have reinforced the police down there but we cannot control everything. Q. But you can’t? A. We cannot control everything. Q. Are you controlling the strike situation now? A. Noto is under control. Q. How long has the strike been under control? A. I should say two or three days because of the fights between S.I.U. members and Teamsters. Q. And those are minor skirmishes in the strike? A. Very close to the building. Q. Have you, or any of your officers, refused at any time during the strike to give police protection to anybody wanting to leave or enter the building? A. That is our duty, to give protection to both parties. Q. My question is have you or any other officer at any time during the strike refused to give protection? A. No, we have to protect any person who asks us for protection. Q. Absolutely? A. That is our duty. Q. Your duty, and you have been ready and willing and able during the strike to give what protection is necessary, is that correct? A. Well, some times, so many persons ask for protection that that protection is not enough. Q. Give me an example of that. A. For example, we have received information that many of the employees of El Imparcial have been threatened in their homes and on their way to their homes, when coming out or entering to the Impar-cial, so we can not give enough protection to those people. Q. Obviously you can not send police to the homes of all the people involved. A. That is right. Q. At the present time the *185newspaper is operating is it not? A. That is right. Q. And people are going in and out of the building? A. That is right. Q. And the newspaper is being printed? A. That is right. Q. And trucks come, pick up the newspaper and take it away? A. That is right. Q. And there are no incidents, there have been no incident at the picket line in the last, at least this week, is that correct? A. In the picket line corner of Nolasco and Fernández Juncos Avenue there have occurred fights between members of the S.I.U. and members of the Teamsters. Q. Those are matters you have been able to control? A. Yes, we control the situation now.” A preguntas del tribunal el Comandante manifestó que normalmente habían alrededor de 93 a 100 poli-cías en San Juan y Puerta de Tierra incluyendo a la oficialidad, y que actualmente había alrededor de 150 más traídos de distin-tas partes de la isla. Preguntado por el abogado de la peticio-naria: “P. ¿Dígame, comandante, lo cierto es que todas estas agresiones de que usted ha tenido noticias han ocurrido no obs-tante la presencia de un gran número de policías allí? R. Han ocurrido. P. ¿Y que usted no puede evitar? R. Y que no se han podido evitar. P. ¿Esa es la verdad? R. Esa es la verda-dera situación. P. ¿Y que actualmente hay peleas entre las dos uniones frente al Imparcial? R. Ocurren peleas, ocurren todos los días peleas. P. ¿El clima este que prevalecía antes es el que prevalece ahora? R. El clima allí es tenso, es decir, hay anor-malidad, no está normal.”
El empleado Pedro J. Burgos declaró que “El Imparcial” dejó de publicarse desde el 30 de mayo por motivos de la huelga de un grupo de empleados de la redacción en combina-ción con los Tronquistas, y reanudó la publicación con, un número reducido de páginas en 13 de junio, 1960. Se refirió a las agresiones y amenazas a los empleados que seguían tra-bajando inclusive la destrucción de la comida que les era llevada de afuera, impidiéndose con dichas amenazas que muchos de los empleados fueran al trabajo, particularmente la mayoría de las mujeres; a la interrupción del libre acceso de empleados y clientes de la peticionaria, y a la destrucción de la tela metálica que protegía una ventana del edificio en momentos en que se rumoraba que los “piquetes” iban a meterse al periódico. Expresó que la circulación de “El Im-*186parcial” bajó en más del 50 por ciento, había tenido una merma grande en anuncios y su publicación tardía había afectado adversamente la venta. La peticionaria ofreció, pero a indicación del tribunal desistió de presentar, prueba específica sobre las pérdidas ocurridas, por entender que sería acumulativa.
Obviamente, la evidencia en el récord va más allá de es-tablecer una que otra alteración del orden surgida en el curso de una disputa obrera, — de ordinario conducida pacífica-mente, — que la policía conjurara de una vez con su inter--vención o el arresto del infractor, producto de alguna con-ducta aislada o de un ánimo de momento soliviantado. Los hechos indisputables son más graves de lo que estimó la Sala ¿sentenciadora. Apreciados en todo lo que significan demues-tran la existencia ya de un persistente estado de violencia y (coacción mantenido con decidida voluntad por los demandados (O varios de ellos como un medio calculado de imponerse en la disputa obrera y ganar la huelga aunque hubiera que de-rramar sangre. Los demandados o varios de los demandados persistían en mantener esa situación ilegal de violencia me-diante la repetición, a veces por las mismas personas después <de haber sido antes arrestadas, de agresiones, provocaciones personales e insultos, así como daños a la propiedad, a pesar de la continuada e inmediata presencia de los agentes del orden público en número sustancial y de sus oficiales, en claro desafío a la autoridad policíaca allí constituida y me-nosprecio del respeto que le era debido, la cual también era blanco directo de ataques (se le tiraron bombas “Molotov”), retos y provocaciones, inclusive el ponerle precio a la vida de un oficial. Por existir una disputa obrera y el legítimo derecho a establecer “piquetes” y anunciar la misma en las cercanías de la empresa de la peticionaria y ganar adeptos a su favor, la policía por sí misma no podía prohibir o im-pedir de antemano, como medida de prevención, la presencia allí de los demandados infractores de la ley, ni de cualquier *187otra persona interesada en dicha disputa. Según declaró el Teniente Oliveras, la policía se veía imposibilitada de pre-venir estos incidentes, en una situación ya anormal y de hecho tensa. No podía evitarlos. Como lo expresó el Co-mandante Soto, tenían que aguardar a que el suceso ocurriera porque no podían intervenir con las personas a menos que ya hubieran cometido un delito.
En las circunstancias que surgen de la prueba tal estado de violencia así mantenido por los demandados o por varios de ellos no se quebraba ni se disolvía con el arresto posterior y encausamiento de los infractores. En este sentido la pro-tección de la policía no resulta ser adecuada. Como cabe observar, el “piquete” mismo constituye la línea sensible de donde igualmente puede surgir la actividad pacífica y per-misible como el peligro de aquélla ilegal. No obstante la disposición en todo momento al cumplimiento de su deber que el récord demuestra, la prueba estableció satisfactoria-mente que los funcionarios encargados del deber de proteger la propiedad de la peticionaria no podían proporcionar una adecuada protección. Los oficiales mismos de la policía se-ñalaron situaciones de hecho en que a su juicio no les era posible la adecuada o necesaria protección contra la ocurren-cia de incidentes y actos provocativos. Preguntado si con-forme a su apreciación del ambiente anormal que existía en los alrededores de “El Imparcial” y su experiencia policíaca, la empresa podía desarrollar su negocio normalmente, ya hemos visto que el Comandante Soto expresó sin vacilación alguna que no, no creía que podía. (5)
A la fecha en que tenía lugar la vista del injunction pre-liminar el clima de violencia allí creado prevalecía aún, según declararan los propios oficiales, si bien en los últimos días *188la huelga estaba bajo dominio, irónicamente, por las peleas entre miembros de la S.I.U. y Tronquistas. La Sala sen-tenciadora concluyó, en efecto, que los actos de violencia ocu-rridos últimamente no lo habían sido contra la peticionaria y sí entre miembros de la Unión de Tronquistas y la otra unión que intervino, pero este hecho no alteraba la situación presente ni dejaba igualmente de afectar a la peticionaria, ya que la violencia entre las uniones ocurría en la misma disputa obrera en que ella era parte y en el mismo sitio en .que dicha disputa se desarrollaba.
 De ordinario, no es función de los tribunales la ■prohibición de actos criminales en evitación de que se come-tan. Generalmente esta función reside en las esferas ejecu-tivas encargadas de mantener el orden público. Sin embargo, ■cuando en el radio de actividad protegido y privilegiado de '.una disputa obrera la presencia e intervención de los funcio-narios encargados de mantener la paz pública no puede evitar que se altere el orden y se repitan actos de fuerza al extremo de persistir un clima de violencia e intimidación, la propia ley que protege ese radio de acción privilegiado reconoce y permite la intervención judicial de tipo preventivo a fin de .asegurar que la disputa obrera se conduzca en la forma pací-fica y ordenada que es deseable en esta clase de controversias, con plena seguridad y protección de los intereses en conflicto. Un lo que respecta al requisito fijado en el apartado (e) del artículo 5 de la Ley 50, ante los hechos en el récord, el injunction preliminar no debió haberse negado.
Esta conclusión no está en pugna con las autoridades en que se apoyó la Sala sentenciadora, Donnelly Garment Co. v. Dubinsky, (C. A. 8) 154 F.2d 38; Carter v. Harrin Motor *189Freight Lines, (C. A. 5) 131 F.2d 557 y Wilson & Co. v. Birl, (C. A. 3) 105 F.2d 948, únicas decisiones que citan los recu-rridos en la breve argumentación de dos páginas hecha ante nos. En el caso de Dubinshy, ampliamente citado, se trataba de una acción de injunction tramitada en 1942 (55 F. Supp. 587, 589) en que se imputó a los demandados el haber cons-pirado entre ellos y con otras personas para obligar a la de-mandante Donnelly Garment por medio de violencia, fraude y amenazas de tales actos ilegales a reconocer a otra unión a la cual no pertenecían sus empleados como la unidad de ne-gociación, y obligar a los empleados a pertenecer a esa otra unión. Se alegó que los funcionarios públicos cuyo deber era proteger a la demandante contra los actos ilegales amena-zados no podían o no estaban dispuestos a dar adecuada protección. En primer lugar, la Corte de Apelaciones hace constar que el juez de distrito había concluido que no existía como cuestión de hecho tal conspiración o amenaza ilegal. Pero asumiendo la Corte de Apelaciones que ello no era así, entendió que los demandantes no habían probado el requisito de la sección 7 (e) de la Ley Norris-LaGuardia (5(e) Ley 50). El juez de distrito concluyó que no se había demostrado que la policía de la ciudad de Kansas no podía o no iba a proporcionar adecuada protección contra cualquier violencia que “pudiera ocurrir” en la línea de “piquetes” o en otro sitio, “si y cuando ocurriera” una huelga en Donnelly, o de otra manera proteger a los empleados de la demandante que no estuvieran en simpatía con cualquier huelga llamada por la unión y añadió que la experiencia de huelgas en otras ciudades y el hecho que algunos o todos los huelguistas pu-dieran ser mujeres no justificaba la conclusión que la policía de la ciudad no podría ofrecer protección contra cualquier violencia que pudiera ocurrir. La Corte de Apelaciones con-vino en que de la evidencia en el récord ninguna otra con-clusión pudo haberse hecho. Señaló que ninguna huelga había sido decretada contra la demandante ni actos de vio-*190lencia cometidos contra ella y que en las huelgas de 1937 en que hubo violencia por la unión se había determinado, al concederse un injunction, que la policía podía, pero no había estado dispuesta a evitar la violencia allí ocurrida, y desde entonces habían ocurrido cambios en el gobierno local y una completa reorganización de la policía. Finalmente llama la atención la Corte de Apelaciones al hecho de que los deman-dantes no sentaron a declarar a los oficiales de la policía en apoyo de la alegación de que no podían o no estaban dispuestos a ofrecer protección contra cualesquier actos de violencia que razonablemente pudieran anticiparse, privando así a la corte inferior de la oportunidad de determinar, por el testimonio de dichos oficiales, en cuanto a la habilidad de éstos para cumplir con sus obligaciones. El récord, concluyó la Corte de Apelaciones, estaba huérfano de toda evidencia sobre la cual la corte inferior pudo haber hecho la conclusión juris-diccional requerida, y de la ausencia de dicho testimonio infirió el hecho que, de haberse producido, el mismo hubiera sido adverso. Obviamente no comparan los hechos de este caso con la situación en el de autos. En Carter, la cuestión giró principalmente en torno al requisito sobre negociación o arreglo voluntario de la disputa contenido en la sección 8 de la Ley Norris-LaGuardia (artículo 6 Ley 50). Revo-cando el injunction concedido la Corte de Apelaciones con-cluyó que debió haberse denegado por falta del cumplimiento de dicho requisito. Opinó luego que la demandante tampoco había probado que las autoridades locales no ofrecían ade-cuada protección. A este efecto resumió la declaración de un oficial en el sentido de que podía proporcionar y propor-cionó protección y que podía y pudo mantener el orden frente al negocio de la demandante. Esta evidencia, concluyó la Corte, desmentía la alegación y conclusión de que las autori-dades locales o no podían- o no darían protección. Y en el de Birl, una disputa por taller cerrado, se expresó que en general hubo poca violencia y no existía evidencia de que las tres o *191cuatro ocasiones de violencia se hubieran confirmado, y que el “piquete” en la planta de la demandante se estaba llevando a cabo bajo el dominio y supervisión de la policía y ésta apa-rentaba haber proporcionado protección contra daños a la propiedad física. En Green v. Obergfell, (C.A.D.C.) 121 F.2d 46, cert. denegado, 314 U.S. 637 en donde también surge el punto de la protección policíaca, al revocar el injunction decretado la Corte de Apelaciones apunta que la prueba no demostró tal falta de protección o que los actos ilegales no se habían ya realmente suprimido y los infractores castigados mucho antes del juicio del caso; que de hecho el récord de-mostraba que el oficial de la policía declaró sobre sucesos ocurridos en 1935, la demanda original se había presentado en 1937 y la vista celebrada en 1939.
En la interpretación de la legislación federal y de las leyes estatales que en mayor o menor extensión han desterrado el injunction del campo obrero-patronal, la violencia en sí en el curso de una disputa obrera y los métodos ilegales o abu-sivos de coacción jamás se han considerado fuera del alcance de este tradicional remedio equitativo que protege a una parte particularmente afectada por actos criminales contra el daño irreparable, no obstante la sanción de la ley penal a tales actos. En este respecto los tribunales no han discrepado. Así fue bajo la Ley Clayton de 1914 que por sus propios términos permitía el injunction sólo cuando fuera necesario para evitar daño irreparable a la propiedad o al derecho de propiedad, para lo cual no hubiera remedio adecuado en ley, considerándose de ordinario por los tribunales que en situa-ciones de disputas obreras la violencia o los métodos ilegales o abusivos de coacción producían tal estado de daños. Así lo ha sido bajo la Ley Norris de 1932 que expresamente ex-cluye los actos ilegales o el fraude de la actividad inmune a la concesión de injunctions.
Sin embargo, bajo la Ley Norris-LaGuardia y la adopción que hicimos de la misma a través de la Ley 50 de *1921947, no es suficiente la violencia y los actos ilegales o abusi-vos de coacción para que proceda el injunction en evitación de daño irreparable, como bastaba en el derecho anterior a la adopción de dicho estatuto, y lo es aún en algunas jurisdiccio-nes estatales donde al adoptarse legislación similar no se incluyó el requisito de la sección 7(e) [artículo 5(c)]. Es preciso determinar que los funcionarios públicos que tienen el deber de proteger la propiedad de la parte solicitante del remedio no pueden o no están dispuestos a proporcionar la protección adecuada. (6) Por otra parte, no basta con que la policía proporcione protección, sino que debe ser una protec-ción adecuada. El concepto de “adecuada”, que aquí tiene un alcance dual de hecho y de derecho no es una mera caracte-rización de más o menos contenido. A tenor de los prece-dentes judiciales que ya eran conocidos, hubo de usarse por el Congreso con miras al sentido constitucional del debido procedimiento. Bajo el principio sentado en Truax v. Corrigan y en otras decisiones a .que aluden los debates congre-sionales de la Ley Norris, la denegación de un injunction en *193una disputa obrera en que una parte sufre daños irreparables en circunstancias en que la protección ofrecida por la policía contra los actos de fraude o violencia no resulta eficaz, con-duciría en última instancia a una privación de la propiedad sin el debido procedimiento de ley. De ahí el sentido fundamental de la calificación de adecuada de la protección poli-cíaca.
 Ante este concepto apreciativo que toca la esfera de las garantías constitucionales no siempre es posible resolver el problema en términos de una fórmula cuantitativa de protección ofrecida. Se precisa de una evaluación razonada-mente balanceada de cada situación a la luz de los hechos y circunstncias en cada caso en particular y de los valores en-vueltos. Una crecida fuerza policíaca podría no dar la ade-cuada protección frente a determinados factores. Junto a los hechos ostensibles en la conducta de personas o grupos a veces coexisten peligrosamente elementos subjetivos o desig-nios y propósitos dañinos que a la policía, no importa su fuerza, no siempre le sería dable evitar que se materialicen. Tal es la peculiaridad, y la dificultad a la vez, que ofrece el “piquete” cuando no se está en plan de orden, en donde es viable que coexistan sin el preciso deslinde la expresión inviolable de la libertad de palabra o el ejercicio de un legítimo derecho obrero-patronal, y el acto fraudulento o de violencia. En tales circunstancias, cuando se desata la violencia, surge el peligro de que una protección eficaz para reprimir efec-tivamente lo ilegal redunde en la supresión por igual de la expresión permisible. De hecho, han habido precedentes. Cf: Drivers Union v. Meadowmoor Co., 312 U.S. 287, pág. 294, y Anotación, 132 A.L.R. 1218. Siempre sería preferible-que la actividad pacífica no sea suprimida si aquélla ilegal puede impedirse.
El que se proporcione o no por la policía la protección adecuada presenta en última instancia una cuestión de de-recho en tanto ello impide o permite, en ley, la concesión de *194un injunction, (7) Al resolverla, estamos en libertad de liacer nuestro propio aquilatamiento de los hechos indispu-tables en el récord, y según los mismos, concluimos como cuestión de derecho que la protección proporcionada por la policía no era adecuada. La peticionaria tiene derecho a protección contra toda conducta de los demandados que, aun dentro de la anormalidad que produzca un estado de huelga, le impida funcionar su negocio ordinariamente sin ataques personales, amenazas e intimidación a sus empleados no en huelga, que deseaban trabajar y se abstenían de hacerlo por razón de dichos ataques y amenazas; sin daño a su propiedad física ni obstáculos al libre acceso a sus dependencias; libre *195de intimidación y de insultos, y del estado de violencia que se creó en esta disputa obrera. (8)
 No resultando adecuada la protección policíaca en este caso, procede que se dicte el injunction preliminar de concurrir los demás requisitos dispuestos en el artículo 5. Los hechos indisputables en el récord, considerados a la luz de la doctrina aplicable nos permiten concluir en adición: (a) que se cometieron actos de violencia que aún no habían cesado al momento de celebrarse la vista ante la Sala sentenciadora y, en ausencia de indicación en contrario, se seguirán come-tiendo a menos que se impidan, Cf: Tri-Plex Shoe Co. v. Cantor, 25 F. Supp. 996; Local 167 v. United States, 291 U. S. 293, págs. 297-298; Levy and Devaney, Inc. v. International Pocketbook Workers, etc., 158 Atl. 795, pág. 796; (ó) que habrán de resultar daños sustanciales e irreparables a la propiedad física(9) de la peticionaria; (c) que resultaría en mayor perjuicio para la peticionaria negarle el injunction preliminar que para los demandados el concederse. En efec-to, los demandados no pueden invocar un balance de conve-niencia a su favor en que se les permita realizar actos en contravención de la ley; (d) que la peticionaria no tiene ningún otro recurso adecuado en derecho. El arresto y even*196tual proceso criminal de los infractores no provee en las cir-cunstancias de este caso tal remedio.

En virtud de todo lo anteriormente expuesto se revoca la resolución recurrida y se devuelve el caso a la Sala senten-ciadora para que de acuerdo con las anteriores conclusiones: (a) dicte el injunction preliminar contra los demandados o contra aquellos demandados que proceda a tenor de la prueba en el récord, en aquellos términos que sean justos y apropia-dos para garantizar los derechos de las partes en esta disputa obrera a la luz de todas las circunstancias envueltas, y de conformidad con lo dispuesto en el artículo 2 y en los artículos k, 5(a) y 7 de la Ley 50; y (b) para que se continúen los procedimientos en lo que respecta al injunction permanente.


No es necesario que nos detengamos a examinar la procedencia o no de una demanda de tercero en un procedimiento de injunction preliminar bajo la Ley 60 de 4 de agosto de 1947, aquí aplicable. Resulta evidente que a tenor de las alegaciones de su demanda de tercero los demandados pretendían situar en otra unión la responsabilidad por los actos imputados a ellos en la demanda, lo cual también hicieron en su propia contestación por vía de defensa afirmativa. Es obvio, pues, que la anterior resolución del tribunal sobre la demanda de tercero a los fines del injunction preli-minar no les impedía ofrecer prueba para sustanciar tal defensa afirmativa, lo cual no hicieron.


 La Ley 60 de 4 de agosto de 1947 fue una adopción casi literal por nuestra Asamblea Legislativa de la Ley Norris-La Guardia de 1932, 29 U.S.C.A. § $ 101-115, que privó a las cortes de los Estados Unidos de su jurisdicción equitativa para conceder injunctions en casos de disputas obre-ras, excepto de la manera rigurosamente limitada en que el Congreso les permitió seguir ejerciendo tal facultad. La situación entonces imperante con todos sus efectos y proyecciones en la economía nacional y en las deseables relaciones obrero-patronales que indujo al Congreso a adoptar tan drástica medida limitativa del poder de los tribunales federales surge, en su chocante crudeza, de los movidos debates que tuvieron lugar en el Congreso durante la discusión de dicha ley: Congressional Record, Vol. 75, págs. 5462-5515, (Cámara); págs. 4502-4511, 4618-4630, 4676-4696, 4754-4761, 4762-4780, 4914-4920, 4927-4939,4996-5019 (Senado). La lectura de esos debates deja en claro que históricamente aquí no existía la situación que la Ley Norris-La Guardia quiso conjurar. Sin embargo, en ausencia de expresión legislativa en el historial del proyecto que luego fue la Ley 50, debemos concluir que el estatuto se adoptó en 1947 para fines de igual polí-tica pública a la contenida en la sección 2 de la Ley Norris-La Guardia, 29 U.S.C.A. $ 102, para la protección del trabajo organizado, y con la inter-pretación dada por los tribunales de justicia a iguales disposiciones de este estatuto.


No cabe la menor duda de que en este caso hay envuelta una disputa obrera según dicho término se define en el artículo 9 de la Ley 50, aun cuando más tarde interviniera una unión rival, siendo de estricta aplicación las disposiciones de dicha ley. Cf: Negro Alliance v. Grocery Co., 303 U. S. 552; Milk Wagon Drivers’ Union v. Lake Valley Co., 311 U. S. 91; Allen Bradley Co. v. Union, 325 U. S. 797, págs. 805 (11), 807 (escolio 12); Telegraphers’ v. Chicago & N. W. R. Co., 362 U. S. 330; Marine Cooks v. Panama S. S. Co., 362 U. S. 365.


 En este caso de Brotherhood of R. Trainmen v. Toledo P. & W. R. Co., estaba envuelta en la disputa obrera la ley del trabajo en los ferroca-rriles de 1934 (“Railway Labor Act”), 48 Stat. 1185, la cual obligaba a la negociación directa de la disputa, y disponía mediación y arbitraje volun-tario entre las partes. El patrono negoció directamente y fue a la media-ción, pero se negó una y otra vez a someterse al arbitraje voluntario a lo cual estuvo dispuesta la Unión. Dijo el Tribunal que si el patrono hubiera utilizado el arbitraje, pudo haberse evitado la huelga, la violencia que siguió a la misma y la necesidad del injunction. Los hechos ocurrían en diciembre de 1941 cuando surgió una emergencia nacional por el ataque a Pearl Harbor.


 El concepto propiedad según se usa en el apartado (e) del artículo 5 igual a la sección 7 (e) de la Ley Norris-LaGuardia, y como se usó para similares fines en la Ley Clayton, 29 U.S.C.A. see. 52, no queda limitado a la propiedad corpórea. Incluye su uso, así como el negocio o empresa de un individuo. Cf: Knapp-Monarch Co. v. Anderson, 7 F. Supp. 332, págs. 335-336; TriPlex Shoe Co. v. Cantor, 25 F. Supp. 996, pág. 998. *188Y véanse: Truax v. Corrigan, supra; Duplex Co. v. Deering, 254 U.S. 443, pág. 465; American Steel Foundries v. Tri-City Council, 257 U.S. 184, pág. 202; Anotaciones y casos citados en ellas en 27 A.L.R. pág. 418, 97 A.L.R. pág. 1346 y 106 A.L.R. pág. 370. Ludwig Teller, Labor Disputes and Collective Bargaining, Vol. 1 págs. 620 et seq. Que la ley no establece diferencia entre propiedad física y la intangible lo aclaró expresamente el Sr. LaGuardia. Debates, Congressional Record, Vol. 75 pág. 5480.


 ) Esta disposición, y la sección 8 que impone la obligación previa de negociar la disputa, han sido consideradas como las más drásticas y novedosas adiciones introducidas en la legislación contra el injunction obrero. Refiriéndose a la sección 7(e) expresó el Representante O'Connor que ciertamente la corte [federal] no debía ejercer poder policíaco si las autoridades constituidas estaban dispuestas y podían cumplir tal función. Se ha resuelto que los funcionarios a que se refiere dicha disposición son las autoridades policíacas locales de la ciudad, del condado o del estado donde ocurre la disputa. El Representante Beck comentó, refiriéndose a la misma, que tal encuesta sería una afrenta a las autoridades del estado. Congressional Record, Vol. 75, págs. 5464, 5472. A pesar de que la sección 7(e) responde, junto a las demás disposiciones de la Ley Norris, a una actitud congresional decidida a limitar drásticamente la jurisdicción de las cortes federales para conceder injunctions en estos casos, la misma cubre de paso el problema siempre delicado de la relación debida entre la soberanía federal y la estatal, evitándose hasta el extremo la intervención federal en funciones pertenecientes primordialmente al estado como es la conservación y establecimiento de la paz pública. Como apuntamos, no todos los estados que aprobaron legislación siguiendo sustancialmente la Ley Norris adoptaron la sección 7 (e) y, con excepción de los casos de Nueva York, apenas aparece dicha disposición discutida en las decisiones estatales.


Rara vez, hasta donde hemos podido encontrar, se ha tratado da definir a priori el alcance legal del apartado (e) del artículo 5 (sección 7(e) Norris). Una de esas pocas expresiones aparece en Cupples Co. v. American Federation of Labor, 20 F. Supp. 894 (D. C. Mo.) seguido con aprobación en General Electric Co. v. Gojack, 68 F. Supp. 686 (D. C. Ind.), citados por la recurrente en su alegato. Se dijo en el caso de Cupples en donde a base de la prueba se denegó el injunction: “¿Qué hechos alegados o qué prueba sería suficiente para establecer el hecho que los funcionarios locales no pueden o no están dispuestos a ofrecer protección adecuada? Por supuesto, si hubiera una declaración precisa de parte de esos funcionarios de no estar dispuestos a actuar eso sería suficiente a tal respecto. Igualmente, si, después de una eficaz coope-ración de los funcionarios locales resulta derramamiento de sangre o violencia a pesar de esa cooperación y auxilio, la prueba de tales hechos sería suficiente. Pero ciertamente el Congreso no intentó que esta corte esperara la declaración de parte de los funcionarios locales de la renuencia de ellos a cumplir sus deberes. Más ciertamente no intentó que esta corte se mantuviera en la espectativa hasta que efectivamente ocurriera derra-mamiento de sangre, lucha, y violencia antes de prestar su ayuda para entonces meramente evitar una repetición de lo que el Congreso evidente-mente intentó debía evitarse en el primer momento.” En Carter Const. Co. v. Nischwitz, 111 F.2d 971 (C. A. 7) se dijo que la protección que el esta-tuto concebía era aquélla que, a la luz de los hechos allí envueltos, hubiera permitido a aquellos demandantes continuar con el trabajo en las obras. Véase comentario de Frankfurter y Greene a la sección 7 (e) del entonces proyecto de ley Norris en The Labor Injunction, págs. 221-222 y Apéndice IX, pág. 279.
En Rothenberg on Labor Relations, págs. 208-209 se comenta, y en efecto así es, que las decisiones no demuestran una norma en particular sobre el quantum de prueba bajo este apartado, o hasta qué grado debe haber falta de protección. La situación parece resolverse a la luz de los hechos y circunstancias presentes en cada caso en particular.


 Cf: Youngdahl v. Rainfair, Inc., 355 U.S. 131; Hotel Employees v. Sax Enterprises, 358 U.S. 270; United Automobile Aircraft, etc. Workers of America v. Wisconsin Board, 351 U.S. 266; Building Service Union v. Gazzam, 339 U.S. 532; International Union, etc. v. Wisconsin Board, 336 U.S. 245; Allen-Bradley Local v. Board, 315 U.S. 740; Hotel Employees’ Local v. Board, 315 U.S. 437; Drivers Union v. Meadowmoor Co., supra, pero compárese en parte con Youngdahl v. Rainfair, supra; Local No. 332, etc. v. Grand Trunk Western Bailroad Co., 239 F.2d 851 (C. A. 6); Southern Lines v. Amalgamated Ass’n, etc., 38 So.2d 765; United States Pipe & Foundry Co. v. United Steelworkers, etc., 157 A.2d 542; Busch Jewelry Co. v. United Retail Employees Union, etc., 22 N.E.2d 320, 124 A.L.R. 744; Steiner v. Long Beach Local No. 128, etc., 123 P.2d 20.


 La Ley Norris sólo usa el término “propiedad”. Aparte de que nada hay en el historial legislativo de la Ley 50 que indique en este sentido un propósito del legislador distinto al de la Ley Norris, bajo bien sentados principios el término “propiedad física” incluye, a los fines de este estatuto, el negocio o empresa de una persona.